DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 4 have been entered into the record.
Response to Amendment
The amendments to the specification and the below examiner’s amendment overcome the specification objections from the previous office action (10/20/2021).  The specification objections are withdrawn.
The amendments to the claims cause 35 U.S.C. 112(f) to no longer be invoke as stated in the previous office action (10/20/2021).  A claim interpretation is still made by the examiner (see below in this office action) for clarity of the claimed term, classifier.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (10/20/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Claim Interpretation
The term “classifier” is used in the claims in referencing a pre-trained output.  The examiner interprets the claimed classifier as directed to field of computers.  A person of ordinary skill in the art would interpret the claimed classifier to be “a type of machine learning algorithm used to assign a class label to a data input” (google dictionary definition for the computer field).  The specification recites, “a Deep Neural Network used as a classifier” (page 4).  Both the dictionary definition and the specification are consistent in the meaning of a classifier, and this is how the examiner interprets it.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin B. Foster, Reg# 77,409 on 1/31/2022.
The application has been amended as follows: In the amended P[0038] (submitted 1/20/2022) line 3, the phrase “when whether” should be --when determining whether--.
Allowable Subject Matter
Claims 1 thru 4 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 1/20/2022.  Specifically, the closest prior art of record is Ferguson et al Patent Number 9,422,487 B1.  Ferguson et al disclose an autonomous vehicle having a vehicle control system.  The vehicle control system includes an image processing system.  The image processing system receives an image that includes a light indicator.  The light indicator includes an illuminated component.  The image processing system determines a color of the illuminated component of the light indicator and an associated confidence level of the determination of the color of the illuminated component.  The image processing system also determines a shape of the illuminated component of the light indicator and an associated confidence level of the determination of the shape of the illuminated 
In regards to claims 1 and 4, Ferguson et al, either taken individually or in combination with other prior art, fails to teach or render obvious a proceedable direction detection apparatus and method having a processor.  The processor is configured to input an image acquired from a camera mounted on a vehicle into a classifier.  The classifier is pre-trained to output a proceedable certainty degree indicating a proceedable probability of each relative bearing with respect to a plurality of predetermined directions relative to the vehicle based on a display status of a traffic signal in the image.  The processor is further configured to calculate, using the classifier, the proceedable certainty degree of each relative bearing based on the display status of the traffic signal in the image.  The processor is further configured to determine a proceedable direction of the vehicle based on the proceedable certainty degree of each relative bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662